OFFICE     OF THE   ATTORNEY    GENERAL   OF TEXAG
                                AUGTIN




kionorablr 6. 3. smibh
county    Atborwy
Braor     Coarrty
hlw.11,      Tercrr




                              striets in the County an 6
monb;l~     A.    0.    -1th.     Fa#w 2


    to pay the County en emus1 dalay rantal of;
    fifty awts per ear%. Th8 lra8ra has nct,as
    yet, arllled ror cfl PE gee and has not ranxo*ad
    from tba hAa any oil, g88 or any Other mihar-
    Al8 8Ad IMy nw8r  8#&80.  UAdar Arliiala2825
    Civil St&tukr ot 3%%8a, the ComiraioUar8      pxut
    D~pO868 to apprOpri6t4 the MAAd    fifty    OUbt8
    Par'&Qra tG the &AAtr Available md       AS iA
    *First’       8bo~~.

          -a-t1018 2825.  amwslder oth&r rohool
    tine8 prorld8a by la*, ttN praorrd8 OS any
    luri4    or rant14 of &n&a, heretotore arsntrd
    by    tha    State    ~of   T-68      tc tJu Aa+.ral eoAntia8
    thorrot for rduo8tlonal pur                      808, ahall br
    lp p r o p r i%tr
                  by thCa
                        aoani881OMrs
                                  ”                       oourts of
    raid    oooatl88        IA tbr       mu        m&Ma- a8 I# IWO-
   ,ridad       by hr   for the App~pri8ttOA   Of th6 iA-
   ~b6n.t        ol, bond8 prrr&h&r&d With Oh& p-&&&88
    of the aalr of rmob leadat                     &Ad   tbo   pl’O880d8
    arising from Oh8 ralr of                   timE8r  OA said        1~~48,
    or    aat    part    tbreot          rhnll
                                          In lik8 be hwaekb
    PUAA9f &I tbr ~lUt&ltiOlB 8Ad l8V1nQtlit88
    of tE& pr0oaed8 at the Nk8  of 8AOh laid88
    and    %trball a unlnfpl - - - 8tO.'
                  P
           *IA&~WAUO~ 88 A0 g&a, 011 OT 8AJ othrr &I-
    An18 h%r% been removed from the laAde,. the buA-
    ty   8till ha8 all it bad brtora ths leer& a&ma-
    aant   book dfwt, 6~6 th&~iorr     ir eat 8tmila.r
    to the       *s&la     OS   troo8*        ia   the law.
              *Ti.iIFG?Tha laarr               &@'&&A&At unaar 's&&oab'
    abore elm            prorldre the rtandard l/6 reral~y OLI
    all b,e8,          oil and    miA&r&l8         raaO+&d fzO?Jtho8r
    l%Ad8.        If     aA4 Wh4LR t&O h888~             prOdUOe8      a$,   011
    8114 ether8minanlrr sad p8ya the teuaty   t~,tAroj-
    alQ,  th* Coamlrsionere court ~l-0pa&%8 to appra-
    priatr euoh roytiltialr tc tha fk?uAty FeWWlt
    p\lnd."
HonW%bla     A. D. With,           p&8& 3


             First, w  approve th& proesdurs outllaed In your
fir8t    qU%%ticA.    Arti  2825, H. tl. 1925, ~XD~8881$' autb-
orlzss the    county to approprlatc the procsals cr d graaing
1&&S& '@inth% Sam& PUnMr    a8 i8  pZQTi&Sd     by l&W iAr tba &p-
FM$Wi&tiOA Of the intOl'@StOA bond8 pUTOh686d rdth th&
 MO6868 Of the 8610 Of SUOb 181166” OAd ktiOl& 7, hOtiOA
B o? th% T&xar &mAtItatloA proridrs that Weld 18~40, and
th@ prCO~~d8 thS~Of, Whb~ tIOi& Oh&l1 b% held by said AAUA-
tl.8 alone a8 a b&St for the bon&fib Of pub110 SOhOOl8
thSr&lA; s&Id ~M08ad8 to be 1~~88b&d iA bOBdo Of the UAitSd
Stat&s, tbr St&t8 or lkraa, or sountlrs IA raid ::tata,or in
au&h other 88OUrijii88,  &Ad UAt!ar Suoh 2W8triOtiAA8 88 My ba
prasorib%d  by law: &Ad thr oountias       ah811 b& r88poA8ibl~ ~fOr
811 iA*r8bA8AtA;   6&d iAt8rASt tharaon, &Ad othrr CStaAUl,
lXO8Ft th&    DriAOipSl      shall br 8T8ilSblS      fUAd.’

             %OOAd, W        Dt88U88    that   th8 OOUAtf fOl~0W.d &'-
tiala 54GGa, VarAon*a rhnotakd Clrll Stcrtutes,In ~kily:
the al&are1 l~&888r We cm or the OPIAIOA that thr a4rlay
rank@   under ths ralairat16680 rhm1d &o iAt  bh& prnu-
ASAt    dbOO1 fUIl8aEd       AOt    tb8 ltallabla fAAd.       TbtS 18 MO-
l88ar~~'~bac8u8aof        the A8tArr of a riaar&l 10&88.          "By ths
great walaht'arrd ujoritl  cf th8 d001810~8 of Taxer 0ourt8,
th& ordinary  r0m.0r 011 and gas l&a*& ia not a ~18680~~8t
&ll$ 011tha 6OAtrSry, it IS a OoAt6~aAO8 Of 8A int&nSt 1A
land and, as &U&b, oparrtar to Awsr tbr mInar&l a&tat&
from tha 8urfaOa." 31 Tax&a Jarl8prub&ao& 5'?k576, Saotlon
39. The instant on 011 end gas ~&a8c).Is&x&Cut&d 6&d 6a-
iiT8XVd th& 16888~ boaom68 th& OMl&r Of tih05iAW618    iA
pl&Oe &Ad 8ubjeUt $0 be taxrd #&r&fAr . ~t8phan8 WUnty
t. Xld-Kemsas  Gil ,snd06% timp&Ay, 113 T&x&S 160, 254, Q.
A'. 290. Tha %CIIUII~ or ars&ta18w Whloh, th& f88880 pays aro
88 auah a part of ths ~MOSadS Or th8 Ml& 68 th8 'rOf&ltf'
SAd uador Article 7, 8IOtlOA 6 Of tha ‘f&X68C?QAStitUtiO~,
thr @AtiT% eo&&id&r&tio& ior the 8618 %AA%titUt88 A tX’U8t
fOr the boASfit Of public  80&0018 %A8 AU& bs Ql&%%d iA
th& county prraaneat school fund.              Th&i&&n VII. Hobiaon 117
~oxae 489, 8 6. vi. (zd) 646.
i



    Eonarebla A. C. SmltD, page 4